Name: Commission Regulation (EC) No 1437/96 of 23 July 1996 amending Regulation (EEC) No 1201/89 laying down rules implementing the system of aid for cotton
 Type: Regulation
 Subject Matter: Europe;  agricultural policy;  plant product;  cooperation policy
 Date Published: nan

 24. 7. 96 lEN Official Journal of the European Communities No L 184/29 COMMISSION REGULATION (EC) No 1437/96 of 23 July 1996 amending Regulation (EEC) No 1201/89 laying down rules implementing the system of aid for cotton THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Greece, and in particular Protocol 4 on cotton, as last amended by Council Regulation (EC) No 1553/95 0, Having regard to Council Regulation (EC) No 1554/95 of 29 June 1995 laying down the general rules for the system of aid for cotton and repealing Regulation (EEC) No 2169/81 (2), and in particular Article 11 ( 1 ) thereof, Whereas Article 8 ( 1 ) of Commission Regulation (EEC) No 1201 /89 of 3 May 1989 laying down rules implementing the system of aid for cotton (3), as last amended by Regulation (EC) No 905/96 (4), provides that all cotton growers must send an annual declaration of areas sown before a date set by the Member State concerned and, except in cases of force majeure, not later than 1 July, whereas strikes by the public services in Greece have severely disrupted the submission of those declarations for the year 1996; Whereas, as a result, a deadline after 1 July should be set for the year 1996 in the case of Greece; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp, HAS ADOPTED THIS REGULATION: Article 1 The following second paragraph is added to Article 8 ( 1 ) of Regulation (EEC) No 1201 /89 : 'However, for the year 1996, in the case of Greece, the date 1 July is replaced by 1 August.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 July 1996. For the Commission Franz FISCHLER Member of the Commission ( ! ) OJ No L 148, 30 . 6. 1995, p. 45. 0 OJ No L 148, 30 . 6. 1995, p. 48 . h) OJ No L 123, 4. 5. 1989, p. 23 . ( ¦) OJ No L 122, 22. 5. 1996, p. 5 .